t c memo united_states tax_court chicago mercantile exchange petitioner v commissioner of internal revenue respondent docket nos filed date dennis bf frisby for petitioner robert m ratchford and dana be hundrieser for respondent memorandum opinion laro judge this case was submitted to the court without trial under rule respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively we must decide whether petitioner is entitled to investment tax_credits that it claims under the transition_rules contained in section - - a of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2146 we hold it is not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure background all facts were stipulated and are so found the stipulations of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner is a corporation organized under the illinois general not for profit corporation act to operate a commodity exchange in chicago tllinois its principal_place_of_business is in chicago and it did not own any stock in a corporation during the relevant years petitioner primarily provides and regulates a commodity exchange where futures contracts and options on futures contracts are traded petitioner also establishes and enforces trading rules collects and disseminates information about its markets and provides the clearing mechanism for trades executed on its commodity exchange petitioner has no shareholders but is owned by its approximately big_number members approximately of which are corporations and the remainder of whom are individuals its member’s customers who have futures contracts and options traded on its commodity exchange are located worldwide and it receives a significant portion of its income from foreign subscribers in petitioner approved the construction of a new complex trading facility the chicago mercantile exchange center cme center that would consist of a south tower a north tower and two trading floors on date petitioner agreed to lease big_number square feet on the upper lobby level and the entire 2nd through 6th floors of the south tower this represented approximately percent of the total space available for lease in the south tower when petitioner took possession of the premises in date petitioner’s total leased space increased to approximately percent of the south tower space available for lease also in petitioner became a 10-percent limited_partner in a partnership named cme center partnership ccp ' the other partner the general_partner was an entity that was unrelated to petitioner ccp was formed to construct own and operate the cme center’s south tower and to construct and sell its trading facility ccp owned indirectly the south tower and a limited_partnership unrelated to petitioner owned indirectly the north tower in addition to its corporate headquarters in chicago petitioner maintained four other offices to promote the use and trading of financial futures contracts from through ' petitioner maintained that 10-percent interest until ccp was dissolved in - petitioner maintained the first office in london england with a staff of to employees including one of petitioner’s vice presidents as managing director from through petitioner maintained the second office in tokyo japan with a staff of or employees including a managing director who became a vice president of petitioner in petitioner maintained the other two offices in new york new york and washington d c with a staff of to employees and to employees respectively the new york office also was managed by one of petitioner’s vice presidents in date petitioner formed a second limited_partnership named p-m-t limited_partnership pmt petitioner is a 10-percent general_partner in pmt and petitioner’s members and clearing house members collectively own the remaining 90-percent interest as limited partners pmt was formed to create and license a global electronic system for trading futures and options on futures contracts during the non-trading hours of petitioner’s commodity exchange discussion before taxpayers who acquired certain machinery and equipment for use in a trade_or_business were allowed an investment_tax_credit against their income_tax_liability in an amount equal to a percentage of the cost of the qualified_property sec_38 sec_46 sec_48 tra sec_211 100_stat_2166 - - generally repealed this credit for property placed_in_service after date one of the transitional rules to this repeal is the world headquarters rule contained in tra section a tra section a provides certain leasehold improvements ---the amendments made by section shall not apply to any reasonable leasehold improvements equipment and furnishings placed_in_service by a lessee or its affiliates if-- a the lessee or an affiliate is the original lessee of each building in which such property is to be used b such lessee is obligated to lease the building under an agreement to lease entered into before date and such property 1s provided for such building and c such buildings are to serve as world headquarters of the lessee and its affiliates for purposes of this paragraph a corporation is an affiliate of another corporation if both corporations are members of a controlled_group_of_corporations within the meaning of sec_1563 of the internal_revenue_code of without regard to sec_1563 b of such code such lessee shall include a securities firm that meets the requirements of subparagraph a except the lessee is obligated to lease the building under a lease entered into on date the requirements set forth in tra section a are cumulative and a taxpayer such as petitioner must prove all of those requirements in order to receive the benefits of that section rule a 290_us_111 114_tc_72 - - the fact that the parties submitted this case to the court fully stipulated does not change or otherwise lessen petitioner's burden in this case rule b 104_tc_1 affd 103_f3d_104 10th cir we focus on the text of tra section a c ie the leased building described in section a is to serve as world headquarters of the lessee and its affiliates tra sec a c in accordance with this text a corporate taxpayer such as petitioner must establish that it has affiliates and the leased building serves as its world headquarters and the world headquarters of its affiliates petitioner has not established either of these regquirements as to the first requirement petitioner argues that its members were its affiliates we disagree for purposes of this case we find illuminating 100_f3d_482 7th cir affg 916_fsupp_902 w d wis a case decided by the court to which this case is appealable in kjellstrom a husband and wife and their four sons were the shareholders of an s_corporation named wisco industries inc wisco the husband was wisco’s chief_executive_officer and the four sons worked for wisco in various officer or other capacities wisco manufactured and sold metal stamping and it had its office and a separate assembly plant in wisconsin and another facility in alabama - the taxpayers in united_states v kjellstrom supra namely wisco’s six shareholders argued that wisco qualified under tra section a the court_of_appeals for the seventh circuit disagreed according to the court wisco had no affiliates the court also found that wisco did not have a world headquarters id pincite we believe that the relationship of wisco and its shareholders is sufficiently similar to the relationship of petitioner and its members to warrant application of united_states v kjellstrom supra to the facts herein petitioner and wisco are both corporations and petitioner’s members and wisco’s shareholders are the owners of their respective corporations whereas petitioner’s owners are called members and wisco’s owners are called shareholders we conclude that this difference in nomenclature is a mere distinction without a difference petitioner’s members actively participated in its business just as wisco’s shareholders did in wisco’s business and the members and the shareholders were the heart and soul of the respective businesses our review of the general not for profit corporation act of the state of illinois in the light of the general corporate scheme also has uncovered no significant difference in the rights benefits or obligations of a member vis-a-vis a --- - shareholder we conclude that petitioner’s members were not its affiliates for purposes of tra section a even if petitioner’s members were its affiliates for purposes of tra section a petitioner would have failed the second requirement to wit that the leased building serve as the world headquarters of it and each of its affiliates although the cme center arguably served as petitioner’s world headquarters in the sense that petitioner had offices and employees located throughout the world see payless cashways v commissioner supra petitioner has not established that the cme center also served as the world headquarters of its approximately big_number members approximately of those members are corporations and the remainder are individuals under the holding of the court_of_appeals for the seventh circuit in united_states v kjellstrom supra a corporation does not qualify for the world headquarters exception merely by virtue of the fact that the corporation is owned by individuals and has more than one office nor do we believe that petitioner was an affiliate of either ccp or pmt for purposes of sec a of the tra publaw_99_514 100_stat_2146 petitioner looks solely to its percent ownership_interest in each partnership and concludes from this bare fact that it and the partnerships are affiliates we disagree none of the shareholders in united_states v kjellstrom supra were considered by the court_of_appeals for the seventh circuit to be wisco’s affiliate and the interest of at least one of those shareholders was at least percent --- - we hold that petitioner does not meet the requirements of tra section a we have considered each of the parties’ arguments and have rejected those arguments not discussed herein as without merit accordingly decisions will be entered under rule
